DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                    v.

                        ALISHA MAKELL NEIL,
                              Appellee.

                              No. 4D19-1363

                          [February 13, 2020]

   Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Dan L. Vaughn, Judge; L.T. Case
No. 312018CF000306A.

  Ashley Moody, Attorney General, Tallahassee, Joseph D. Coronato, Jr.,
and Jeanine Germanowicz, Assistant Attorneys General, West Palm
Beach, for appellant.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.